EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Morey Wildes, on 02/18/2021.


CLAIMS:
Claims 3-4, 7-8, 10 and 12 are cancelled.

The application claims 1-2, 5-6, 9 and 11 are amended as follows:

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently amended) A method comprising:
receiving, at a service, a connection request directed at one of a plurality of target computers at a computer network, from one of a plurality of source computers at said computer network associated with a user, wherein the one of the plurality of source computers is blocked for network access to the one of the plurality of target computers by network security rules at said one of the plurality of target computers, wherein the network security rules are controlled by said service which is implemented as a server at said computer network, said server having privileges to remotely manage network 
presenting the user with a message containing a request to authenticate 
granting the one of the plurality of source computers one of the plurality of target computers, only in a case that the user has been authenticated by the MFA process, wherein said granting of the network access is done by said service connecting to the one of the plurality of target computers and by modifying said network security rules at said one of the plurality of target computers, to allow the connection to the one of the plurality of target computers.

Referring to claim 2: Please replace claim 2 as follows:
2. (Currently amended) The method according to claim 1, wherein the one of the plurality of source computers is from among a part of the plurality of source computers all blocked for network access to the one of the plurality of target computers.

Claim 3. Canceled.
Claim 4. Canceled.

Referring to claim 5: Please replace claim 5 as follows:
5. (Currently amended) A system comprising:
a plurality of source computers; 
a plurality of target computers; and
a service which receives, a connection request directed at one of a plurality of target computers at a computer network, from one of a plurality of source computers at said computer network associated with a user, wherein said one of the plurality of source computers is blocked for network access  to said one of the plurality of target computers, by network security rules at said one of the plurality of target computers, wherein the network security rules are controlled by said service which is implemented as a server at said computer network, said server having privileges to remotely manage network security rules of each one of the plurality of source computers and of each one of the plurality of target computers,
wherein the service presents the user with a message containing a request to authenticate via a multi factor authentication (MFA) process, and
wherein the service grants the one of the plurality of source computers one of the plurality of target computers, only in a case that the user has been authenticated by the MFA process, wherein said network access is granted by the service by connecting to the one of the plurality of target computers and by modifying said network security rules at said one of the plurality of target computers to allow the connection to said one of the plurality of target computers.

Referring to claim 6: Please replace claim 6 as follows:
6. (Currently amended) The system according to claim 5, wherein the one of the plurality of source computers is from among a part of the plurality of source computers all blocked for network access to the one of the plurality of target computers.

Claim 7. Canceled.
Claim 8. Canceled.

Referring to claim 9: Please replace claim 9 as follows:
9. (Currently amended) The method according to claim 1, further comprising learning an access behavior of said user indicative of an access requests pattern from at least one of the plurality of source computers to at least one of the plurality of target computers, and conditioning said blocking and said presenting of the user with a message containing a request to identify via (MFA) process, based upon said access behavior.

Claim 10. Canceled.

Referring to claim 11: Please replace claim 11 as follows:
11. (Currently amended) The system according to claim 5, wherein said service is configured to learn an access behavior of said user indicative of an access requests pattern from at least one of the plurality of source computers to at least one of the plurality of target computers, and condition said blocking and said presenting of the user with a message containing a request to identify via (MFA) process, based upon said access behavior.

Claim 12. Canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433